Citation Nr: 1031953	
Decision Date: 08/25/10    Archive Date: 09/01/10	

DOCKET NO.  93-19 515A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for a chronic acquired 
psychiatric disability, to include as secondary to service-
connected bilateral sacroiliac strain. 

2.  Entitlement to service connection for disc disease of the 
lumbar spine, to include as secondary to service-connected 
bilateral sacroiliac strain. 

3.  Entitlement to a disability rating in excess of 40 percent 
for bilateral sacroiliac strain.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.




ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The Veteran had active service from November 1966 to November 
1968.  

This case was most recently before the Board of Veterans' Appeals 
(Board) in July 2008 at which time it was remanded for both 
procedural and substantive purposes.  The case has been returned 
to the Board for appellate review.

For reasons which will be set forth in a remand at the end of the 
decision below, the issue of the Veteran's entitlement to service 
connection for a chronic acquired psychiatric disorder and for an 
increased disability rating for his low back disability are being 
remanded to the RO by way of the Appeals Management Center in 
Washington, D.C.  VA will notify the Veteran should further 
action be required.  


FINDING OF FACT

Degenerative disc disease of the lumbar spine is reasonably 
related to the evidence of service-connected bilateral sacroiliac 
strain.  


CONCLUSION OF LAW

With application of the doctrine of reasonable doubt, the 
Veteran's disc disease of the lumbar spine is secondary to his 
service-connected bilateral sacroiliac strain.  
38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002 & Supp 2009); 
38 C.F.R. §§ 3.102, 3.310 (2009).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The enactment of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 
significantly changed the law during the pendency of these 
claims.  VA has issued final regulations to implement the 
statutory changes.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2009).  The VCAA provisions include an enhanced duty to 
notify claimants as to the information and evidence necessary to 
substantiate a claim for VA benefits, and they redefine the 
obligations of VA with respect to the duty to assist the Veteran 
in developing his claim.  In the instant case, the Board finds 
that VA has more than fulfilled its duty to notify and assist the 
Veteran in developing his claim.  In the instant case, since the 
claim with regard to service connection for degenerative disc 
disease is being allowed, any deficiencies with regard to the 
VCAA and this issue are harmless and nonprejudicial and VCAA 
analysis is not required.  The Board notes there has been 
essential compliance with the mandates of the VCAA through the 
course of the appeal with regard to this issue.

Pertinent Legal Criteria

In general, service connection may be granted for disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

Service connection basically means that the facts, shown by the 
evidence, establish that a particular injury or disease resulting 
in disability was incurred coincidental with the service in the 
Armed Forces, or if preexisting such duty, was aggravated 
therein.  For a showing of chronic disease in service there is 
required a combination of manifestations sufficient to identify 
the disease entity, and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, a showing of continuity of symptoms at discharge is 
required to support the claim.  38 C.F.R. § 3.303.  

Establishing service connection generally requires medical, or, 
in certain circumstances, lay evidence of (1) a current 
disability; (2) an inservice incurrence or aggravation of a 
disease or injury; and (3) a nexus between the claimed inservice 
disease or injury and the present disability.  Davidson v. 
Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

Service connection may also be established on a secondary basis 
for disability which is shown to be proximately due to or the 
result of a service-connected disease or injury.  
38 C.F.R. § 3.310(a).  Establishing service connection on a 
secondary basis requires evidence sufficient to show (1) that a 
current disability exists and (2) that the current disability was 
either (a) caused by a service-connected disability or (b) 
aggravated by a service-connected disability.  Id.; Allen v. 
Brown, 7 Vet. App. 439, 449 (1995).  The Court has held that, 
when aggravation of a nonservice-connected disability is 
proximately due to the result of a service-connected disease or 
injury, it also shall be service connected, at least to the 
extent of the aggravation.  Allen, 7 Vet. App. at 439.  

Effective October 10, 2006, 38 C.F.R. § 3.310 was amended to 
implement the holding in Allen v. Brown, 7 Vet. App. 439 (1995) 
for secondary service connection on the basis of the aggravation 
of a nonservice-connected disorder by a service-connected 
disability.  See 71 Fed. Reg. 52,744 (2006).  The amendment 
essentially codified Allen and added language that requires the 
base line level of severity of the nonservice-connected disease 
or injury must be established by medical evidence created with 
the onset of aggravation.  However, since the Veteran's claim was 
filed prior to this amendment, the earlier version of 38 C.F.R. 
3.310 is for application.  

The standard of proof to be applied in decisions and claims for 
Veterans' benefits is set forth at 38 U.S.C.A. § 5107.  A Veteran 
is entitled to the benefit of the doubt when there is an 
approximate balance of positive and negative evidence.  See also 
38 C.F.R. § 3.102.  When a Veteran seeks benefits and the 
evidence is in relative equipoise, the Veteran prevails.  See 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance 
of the evidence must be against the claim for benefits to be 
denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).  





Factual Background and Analysis  

The Board has now reviewed all the evidence in the claims 
folders.  Although the Board has an obligation to provide reasons 
and bases supporting its decision, there is no need to discuss in 
detail all the evidence submitted by the Veteran or in his 
behalf.  See Gonzales v. West, 218 F.3d 1378, 1380 (Fed. Cir. 
2000) (The Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below focuses 
on the most salient and relevant evidence, and on what this 
evidence shows, or fails to show, on the claim.  The Veteran 
should not assume that the Board has overlooked pieces of 
evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires 
only that the Board discuss its reasons for rejecting evidence 
favorable to the Veteran).  

A review of the service treatment records reveals no complaints 
or findings indicative of the presence of disc disease involving 
the low back area.  Indeed, it was specifically stated in his 
service department hospital report dated in May 1968 that 
following evaluation for what the Veteran reported as repeated 
back injuries and strains related to minor trauma, 
hospitalization for about 19 days took place for neurosurgical 
observation for intervertebral disc.  No disease was found.  The 
Veteran continued to complain on periodic occasions of back pain 
thereafter.  At the time of separation examination in November 
1968, in his report of medical history, the Veteran referred to 
back pain.  However, X-ray studies of the lumbar spine at that 
time were normal and the Veteran was deemed to be qualified for 
separation.  

The post service medical evidence includes the report of VA 
examination of the Veteran in July 1969.  Reference was made to 
involvement in a vehicle accident in December 1967 with 
subsequent problems, including low back pain.  Current X-ray 
study of the lumbar spine was entirely normal.  A pertinent 
diagnosis was made of bilateral sacroiliac strain.  

By rating decision dated in August 1969, service connection for 
sacroiliac strain was granted.  A 10 percent evaluation was 
assigned, effective November 16, 1968, the day following the 
Veteran's separation from service.

Additional post service records include the report of a VA 
outpatient visit in July 1991.  It was noted the Veteran had had 
back pain in the past, but was currently having no acute 
symptoms.  It was further stated that "chronically has LLE 
weakness, numbness Lthigh and LPB which radiates into both LE's 
intermittently."  Findings included mild low back tenderness.  
Neurological abnormalities included decreased sensation of the 
left anterior thigh, 4 plus/5 strength in the proximal left lower 
extremity, 4/5 left knee flexors and extensors, 3/5 in the left 
foot plantar and dorsiflexors.  The assessment was chronic low 
back pain with left lower extremity weakness.  

Additional evidence includes the report of a VA spinal 
examination accorded the Veteran in February 1995.  It was noted 
he was a "very, very poor" historian because of an old head 
injury.  X-ray studies currently showed spondylosis of the low 
lumbar spine with narrowed disc spaces at the L4/S1 level.  

Additional medical evidence includes the report of a VA spinal 
examination accorded the Veteran in May 2002.  The claims file 
was reviewed by the examiner.  The Veteran indicated that in 
addition to the vehicle accident in service, he was involved in a 
motor vehicle accident in 1987 in which he ran into a tractor 
trailer hard enough to cut off the top of his pickup truck.  He 
stated he was never told he had had an injury to the back in the 
motor vehicle accident in 1987.  Further, he referred to a head 
injury and multiple fractures of the upper extremities.  
Following examination and X-ray studies, a diagnosis was made of 
"lumbar back pain secondary to degenerative disc disease at 
L5 - S1 with no evidence of right foot drop nor bowel or bladder 
dysfunction.  It is not at least as likely as not related to 
motor vehicle accident the Veteran received in 1968."  

Thereafter, the evidence includes the report of a VA orthopedic 
examination in September 2008.  The Veteran was given a diagnosis 
of degenerative disc disease with radiculopathy.  In a March 2009 
addendum, the examiner stated that in response to whether disc 
disease was in any way related to the service-connected bilateral 
sacroiliac strain, he "cannot provide any definitive or detailed 
explanation for this issue without resolving to mere 
speculation."  The examiner noted there was no clinical 
radiologic evidence of sacroiliac strain during examination in 
September 2008.  

In February 2010 the Veteran was accorded an examination by an 
orthopedic surgeon.  The claims file was reviewed by that 
individual.  Reference was made to the Veteran's problems with 
regard to his back in service.  The physician also was aware that 
the Veteran had documented trauma following service.  He stated 
that the term "sacroiliac strain" was a "term not frequently 
used, and I believe it is fairly established in the patient's 
records that he did have complaints referable to his low back 
region."  He indicated that based on a review of the records and 
awareness of the Veteran's complaints over many years with the 
low back, it was his opinion "that it is at least as likely as 
not that the Veteran's degenerative disc disease with 
radiculopathy is causally related to his service-connected 
injuries, which included hospitalization related to his back."  
He added that the Veteran also had other factors or causes for 
the diagnosed degenerative disc disease, including the problems 
with the back both before and after service.  

In view of the foregoing, and with resolution of all doubt in the 
Veteran's favor, the Board finds that service connection for disc 
disease of the low back as secondary to the Veteran's service-
connected sacroiliac strain is in order.  The VA orthopedic 
specialist who reviewed the record in February 2010 gave a 
favorable opinion as to a causal connection.  The Board sees no 
reason to disagree with this.  His opinion was based on a review 
of the entire claims file.


ORDER

Service connection for disc disease of the lumbar spine secondary 
to service connection for bilateral sacroiliac strain is granted.  
To this extent, the appeal is allowed.  




REMAND

In view of the foregoing, the Board finds that a more current 
examination with regard to the low back is in order.  This is to 
ascertain information with regard to the degree of impairment of 
the Veteran's low back disability, to include the disc disease, 
as well as the sacroiliac strain, on his ability to function. 

With regard to a claim for a psychiatric disorder secondary to 
the low back disability, the Board acknowledges the accredited 
representative's reference to the VA examiner in February 2010 
opining that "there is not enough data in these records" to 
determine whether there is a "definitive" causal relationship 
between what the examiner stated at the time was the "10 percent 
service-connected bilateral sacroiliac strain to the noted 
depression."  Since the grant of service connection has been 
expanded, the Board believes this examiner should be given 
another opportunity to express an opinion as to the likelihood of 
a causal relationship between the Veteran's service-connected low 
back disability and any current psychiatric disorder.  

Accordingly, this portion of the case is REMANDED for the 
following actions:  

1.  The Veteran should be accorded a 
comprehensive examination by a physician 
knowledgeable in orthopedics for the 
purpose of determining the current nature 
and extent of impairment attributable to 
his low back disability.  The claims file 
should be furnished to the examiner for his 
review.  All necessary tests, including 
range of motion testing, should be 
completed.  The examiner is asked to 
specifically address additional loss of 
function and pain on motion in accordance 
with 38 C.F.R. §§ 4.40-4.45.  Any 
functional loss found should be recorded in 
degrees.  The examiner should describe the 
impact of the Veteran's low back disability 
on his ability to function.  

2.  Thereafter, the VA physician who 
conducted the February 2010 psychiatric 
examination of the Veteran should be 
contacted and asked to provide an opinion 
as to whether it is at least as likely as 
not (that is 50 percent greater 
probability) that any current psychiatric 
disorder is related to his military 
service, to include any service-connected 
low back disability.  If the examiner is 
not available, another psychiatric 
examination is authorized for the purpose 
of determining the nature and etiology of 
any current psychiatric disability, 
particularly whether it is related in any 
way to the Veteran's service-connected low 
back disability.  The claims file should be 
made available to the examiner and all 
necessary diagnostic testing and evaluation 
should be conducted.  If an opinion cannot 
be provided without respect to speculation, 
this should be so indicated.  

3.  Following completion of the above, the 
RO should review the issues of entitlement 
to service connection for a psychiatric 
disability and to an increased disability 
rating for low back disability.  
Consideration must be given all additional 
evidence received.  If any benefit sought 
is not granted, a supplemental statement of 
the case should be issued and the Veteran 
and his representative should be afforded 
the appropriate opportunity for response.  
Then, the case should be returned to the 
Board, if otherwise in order.  

The purpose of this REMAND is to develop the record and afford 
due process.  The Board does not intimate any opinion as to the 
merits of the case, either favorable or unfavorable at the 
present time.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 
7112).


	                     
______________________________________________
	V. L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


